      Case 4:19-cv-01062-DMR Document 61 Filed 10/28/19 Page 1 of 6



 1    ROGERS JOSEPH O’DONNELL                             THE ARNS LAW FIRM
      Neil H. O'Donnell (State Bar No. 57928)             Robert S. Arns
 2    nodonnell@rjo.com                                   Jonathan E. Davis
      Gayle M. Athanacio (State Bar No. 130068)           Kevin M. Osborne
 3    gathanacio@rjo.com                                  Shounak S. Dharap
      311 California Street                               515 Folsom Street, 3rd Floor
 4    Katherine M. Svinarich (State Bar No. 287976)       San Francisco, CA 94150
      ksvinarich@rjo.com                                  Telephone: 415.594.7800
 5    San Francisco, California 94104                     Telephone: 415.495.7888
      Telephone: 415.956.2828
 6    Facsimile: 415.956.6457                             Attorneys for Plaintiffs
                                                          CRAIG MASON, Individually, and on
 7    Attorneys for Defendant                             Behalf of All Other Similarly Situated
      ASHBRITT, INC.                                      Persons
 8

 9    NOSSAMAN, LLP
      James H. Vorhis
10    jvorhis@nossaman.com
      David C. Lee
11    dlee@nossaman.com
      Jill N. Jaffee
12    jjaffe@nossaman.com
      Alexander Westerfield
13    awesterfield@nossaman.com
      50 California Street, 34th Floor
14    San Francisco, CA 94111
      Telephone: 415.398.3600
15    Facsimile: 415.398.2438

16    Attorneys for Defendant, TETRA TECH, INC.

17                                UNITED STATES DISTRICT COURT

18                              NORTHERN DISTRICT OF CALIFORNIA

19   CRAIG MASON, PATRICIA HEALEY, and                Case No. 19-CV-01062-DMR
     GARY GOODRICH, Individually and on
20   Behalf of All Other Similarly Situated           JOINT RESPONSE TO OCTOBER 15, 2019
     Persons,                                         ORDER FOR SUPPLEMENTAL BRIEFING
21                                                    RE FEDERAL JURISDICTION UNDER
                           Plaintiffs,                CLASS ACTION FAIRNESS ACT (28 U.S.C.
22                                                    § 1332)
            vs.
23                                                    Date Action Filed:   February 26, 2019
     ASHBRITT, INC.; TETRA TECH, INC.; and
24   DOES 1 through 100, inclusive,

25                         Defendants.

26

27

28
                                                                               Case No. 19-cv-01062-DMR
           JOINT RESPONSE TO OCT. 15, 2019 ORDER FOR SUPP BRIEFING RE CAFA JURISDICTION
     57218599.v2
          Case 4:19-cv-01062-DMR Document 61 Filed 10/28/19 Page 2 of 6




 1   I.       INTRODUCTION
 2            Plaintiff Craig Mason, and Defendants AshBritt Inc. (“AshBritt”) and Tetra Tech Inc.
 3   (“Tetra Tech,” and with AshBritt, collectively “Defendants”), jointly submit this brief in
 4   response to this Court’s October 15, 2019 Order for Supplemental Briefing on whether this case
 5   meets the requirements for federal jurisdiction under the Class Action Fairness Act (“CAFA”),
 6   28 U.S.C. § 1332 (“Section 1332”). As set forth below, while the parties disagree as to the
 7   merits of Plaintiff’s claims, and the viability of this action proceeding as a class action, they
 8   agree that, based on the allegations of Plaintiff’s complaint, CAFA provides a basis for federal
 9   jurisdiction.1
10   I.       RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
11            A.      Horne Putative Class Action
12            On August 23, 2018, Napa County residents Charlotte Horne, Wilbert Horne, James
13   Gehrke, Ruth Gehrke, Barbara Zoellner and Charles T. Walter, Jr. (“Horne Plaintiffs”) filed a
14   putative class action in the Napa County Superior Court of California against AshBritt and Tetra
15   Tech stemming from AshBritt and Tetra Tech’s debris removal and clean-up work performed
16   under the auspices of the United States Army Corp of Engineers (“USACE”) in the wake of the
17   2017 North Bay wildfires (“Horne Action”, case no. 4:18-cv-7181). Horne ECF No. 1. The
18   Horne Plaintiffs asserted one cause of action under the Racketeering Influenced and Corrupt
19   Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et seq., and four California state law claims all
20   arising out of Defendants’ alleged failure to properly perform debris removal and cleanup work.
21            Tetra Tech removed the Horne Action to this federal court. Thereafter, the Horne
22   Plaintiffs amended their complaint to dismiss AshBritt and add Environmental Chemical
23   Corporation dba ECC Remediation Services, Inc. (“ECC”) as a defendant. The amended Horne
24   complaint asserted the same state law claims against ECC and Tetra Tech, but dropped the RICO
25   claim. The Horne Plaintiffs seek to represent all property owners for whom ECC and Tetra Tech
26

27   1
       Defendants’ motions to dismiss Plaintiff’s RICO claims and motions to strike class allegations
     in Plaintiff’s operative Second Amended Complaint are currently under submission with the
28   Court.
                                                 -1-                       Case No. 19-cv-01062-DMR
             JOINT RESPONSE TO OCT. 15, 2019 ORDER FOR SUPP BRIEFING RE CAFA JURISDICTION
     57218599.v2
       Case 4:19-cv-01062-DMR Document 61 Filed 10/28/19 Page 3 of 6




 1   performed any USACE-directed debris removal or clean-up work.
 2          B.      Mason Putative Class Action:
 3          On February 19, 2019, Plaintiffs’ counsel in Horne filed the present federal action against
 4   AshBritt and Tetra Tech on behalf of Sonoma County residents Craig Mason, Patricia Healey,
 5   and Gary Goodrich, asserting virtually the same state law claims as asserted in the Horne case,
 6   and adding two causes of action under RICO. See Mason ECF No. 1. The Mason Complaint
 7   was amended to drop Plaintiffs Healey and Goodrich, and jurisdiction was predicated on federal
 8   question (the RICO claims). Tetra Tech is a defendant in both the Mason and Horne Actions.
 9   On March 12, 2019, this Court ordered the Horne and Mason cases “related” under Civil Local
10   Rule 3-12. Horne ECF No. 35 at 2.
11   II.    ANALYSIS
12          A.      This Case Meets the Requirements For Federal Jurisdiction Under CAFA.
13          “‘No antiremoval presumption attends cases invoking CAFA’” and Congress intended it
14   to be interpreted expansively. Arias v. Residence Inn, 936 F.3d 920, 922, 924 (9th Cir. 2019)
15   (quoting Dart Cherokee Basin Op. Co., LLC v. Owens, 574 U.S. 81 (2014)).
16                   1.     The Diversity and Amount-in-Controversy Requirements Are Met.
17          Section 1332(d)(2) provides that district courts shall have original jurisdiction over class
18   actions where the matter in controversy exceeds $5,000,000, exclusive of interest and costs, and
19   where any member of the putative class is a citizen of a state different than any defendant. The
20   parties respectfully submit both of these requirements are met here.
21          As to the required minimal diversity, the parties agree that Plaintiff is a citizen of
22   California: Mason is a California resident who owned real property in Sonoma County. ECF No.
23   1, ¶18. Defendant AshBritt is correctly alleged to be a Florida corporation with its principal
24   place of business in Deerfield Beach, Florida. Id., ¶ 11. Thus, AshBritt is considered a citizen of
25   Florida. Consequently, minimal diversity jurisdiction under Section 1332(d)(2) exists.
26          Regarding the “matter in controversy” requirement, as the Ninth Circuit observed in
27   Arias, “[t]he amount in controversy is simply an estimate of the total amount in dispute, not a
28
                                               -2-                       Case No. 19-cv-01062-DMR
           JOINT RESPONSE TO OCT. 15, 2019 ORDER FOR SUPP BRIEFING RE CAFA JURISDICTION
     57218599.v2
         Case 4:19-cv-01062-DMR Document 61 Filed 10/28/19 Page 4 of 6




 1   prospective assessment of defendant's liability . . . . [i]n that sense, the amount in controversy
 2   reflects the maximum recovery the plaintiff could reasonably recover.” 936 F.3d at 927
 3   (quotation omitted). Thus, while Defendants dispute the Mason Action is suitable for class
 4   treatment and that Plaintiff and the class he seeks to represent were damaged in any amount2, for
 5   purposes of assessing jurisdiction, Plaintiff and Defendants agree that this case meets the
 6   statutory amount in controversy threshold.3
 7           Specifically, Plaintiff seeks to represent every property owner for whom Defendants
 8   performed USACE-directed cleanup work after the October 2017 Northern California wildfires
 9   (ECF No. 1, ¶ 13), which Plaintiff alleges is “in the thousands”. Id., ¶ 15. Plaintiff alleges that,
10   due to Defendants’ alleged improper excavation and testing, the “cost to date of backfilling over-
11   excavated land and removing additional debris is approximately $8,500 per property. This does
12   not include costs Plaintiffs have incurred in relation to inspecting or repairing septic tanks,
13   replacing damaged or destroyed sidewalks or driveways, or testing soil for contamination and
14   remediation.” Id., ¶ 49 (emphasis added). Consequently, Plaintiff’s complaint establishes that
15   the amount in controversy for jurisdictional purposes is at least $8,500,000, well in excess of
16   CAFA’s $5,000,000 threshold.
17           In sum, the parties agree that the minimum diversity and amount in controversy
18   requirements under subsection 1332 (d)(2) are met in this case.
19                   2.      This Court Lacks Discretion to Decline Jurisdiction as
                             Subsection (d)(3) Does Not Apply.
20

21           Under Section 1332(d)(3), a court may decline to exercise jurisdiction only where greater
22

23   2
       As the Court noted in Arias, Defendants “are not stipulating to damages suffered, but only
     estimating the damages that are in controversy.” Arias, 936 F.3d at 928
24
     3
       While Defendants’ motion to dismiss Plaintiff’s RICO claims and motion to strike class
25   allegations are currently under submission, the pendency of these motions is irrelevant to the
     Court’s jurisdictional questions. “It is well settled that post-filing developments do not defeat
26   jurisdiction if jurisdiction was properly invoked as of the time of filing.” Visendi v. Bank of Am.,
     N.A., 733 F.3d 863, 868 (9th Cir. 2013) (quotation omitted); see also Vawter v. United Parcel
27   Serv., Inc., No. 18-cv-1318, 2018 WL 4677583, at *1 (C.D. Cal. Sept. 26, 2018) (denying
     motion to remand under CAFA after court struck class claims because the court had “continued
28   jurisdiction” and “no discretion to remand absent a stipulation by the parties.”)
                                                -3-                       Case No. 19-cv-01062-DMR
            JOINT RESPONSE TO OCT. 15, 2019 ORDER FOR SUPP BRIEFING RE CAFA JURISDICTION
     57218599.v2
         Case 4:19-cv-01062-DMR Document 61 Filed 10/28/19 Page 5 of 6




 1   than one-third but less than two-thirds of the members of the proposed class4 and all of the
 2   “primary defendants” are citizens of the state in which the action was originally filed. 28 U.S.C.
 3   § 1332(d)(3); see Singh v. Am. Honda Fin. Corp., 925 F.3d 1053, 1068 (9th Cir. 2019) (“the
 4   primary defendants” means all primary defendants). Here, the parties agree that both AshBritt
 5   and Tetra Tech are “primary defendants”. However, AshBritt is considered a citizen of Florida.
 6   Thus, subsection (d)(3)’s requirement that all the primary defendants be citizens of the state in
 7   which the action was originally filed, namely, California, is not met here. Consequently, Section
 8   1332(d)(3) is inapplicable. See Phillips v. Kaiser Found. Health Plan, Inc., 953 F. Supp. 2d
 9   1078, 1087 (N.D. Cal. 2011) (“[Subdivision (d)(3)] does not apply because (1) more than two-
10   thirds of the members of the proposed class are citizens of California and (2) one primary
11   defendant is not a California resident.”).
12                   3.      Subsection (d)(4), Which Would Require this Court to Decline
                             Jurisdiction, Likewise Does Not Apply.
13

14           Subsection (d)(4) sets forth the “local controversy exception” to CAFA. Only if all of its
15   requirements are met does this exception apply. Because AshBritt is not a citizen of California,
16   subsection (d)(4)(B) is not met, as it requires all “primary defendants” to be citizens of
17   California, the state in which the action was originally filed. See Singh, 925 F.3d at 1068.
18           Subsection (d)(4)(A) is likewise inapplicable because in order to apply, it must be shown
19   that in the three years prior to filing this putative class action, “no other class action has been
20   filed asserting the same or similar factual allegations against any of the defendants on behalf of
21   the same or other persons.” 28 USC § 1332(d)(4)(A)(ii). Here, a putative class action, the Horne
22   Action, was filed against AshBritt and Tetra Tech in the Napa Superior Court in August 2018,
23   roughly six months before the present Mason Action was filed. Tetra Tech is a defendant in both
24   the Mason and Horne Actions, and the underlying factual allegations in Horne are virtually
25

26
     4
       The “citizenship” of the putative class at the time of the filing of this action cannot be assessed
27   with certainty. However, the parties agree that it is reasonable to presume that most property
     owners considered California to be their domicile, i.e., their permanent home, and that most still
28   considered California their domicile in February 2019 when this suit was filed.
                                                -4-                       Case No. 19-cv-01062-DMR
            JOINT RESPONSE TO OCT. 15, 2019 ORDER FOR SUPP BRIEFING RE CAFA JURISDICTION
     57218599.v2
         Case 4:19-cv-01062-DMR Document 61 Filed 10/28/19 Page 6 of 6




 1   identical to those in the present Mason Action—Tetra Tech and the primary USACE contractor
 2   (ECC in Horne, and AshBritt in Mason) failed to properly clean up properties, thereby causing
 3   damage to the putative class’ personal and real property. The filing of this prior class action
 4   demonstrates that subsection (d)(4)(A) has no application here.5 28 U.S.C. § 1332(d)(4)(A)(ii);
 5   see also Wellons v. PNS Stores, Inc., No. 18-CV-2913 DMS (WVG), 2019 WL 2099922, at *4
 6   (S.D. Cal. May 14, 2019) (plaintiffs failed requirement by filing, just “several hours before,” a
 7   putative class action making similar allegations, and although the earlier-filed case did not name
 8   a common defendant, a defendant in the later-filed case subsequently intervened in the earlier-
 9   filed case).
10   III.    CONCLUSION
11           For the reasons set forth above, the parties respectfully submit that this case meets the
12   requirements for federal jurisdiction under Section 1332 and that no exception to this Court’s
13   jurisdiction under CAFA exists.
14

15   Dated: October 28, 2019                            ROGERS JOSEPH O’DONNELL

16                                                      BY    /S/ GAYLE M. ATHANACIO
                                                             Gayle M. Athanacio
17                                                           Attorneys for Defendant
                                                             ASHBRITT, INC.
18
19                                                        NOSSAMAN LLP

20                                                        BY /S/ JAMES H. VORHIS
                                                          James H. Vorhis
21                                                        Attorneys for Defendant
                                                          TETRA TECH, INC.
22

23
                                                           THE ARNS LAW FIRM
24
                                                           BY /S/ KEVIN M. OSBORNE
25                                                         Kevin M. Osborne
                                                          Attorneys for PLAINTIFF CRAIG MASON
26

27
     5
       Notably, absent federal jurisdiction, Defendant Tetra Tech would have to defend itself in two
28   state courts—one in Napa (Horne), and the other (Mason) in Sonoma Superior Court.
                                                -5-                       Case No. 19-cv-01062-DMR
            JOINT RESPONSE TO OCT. 15, 2019 ORDER FOR SUPP BRIEFING RE CAFA JURISDICTION
     57218599.v2
